PER CURIAM.
On February 25, 1918, appellees, merchants, obtained a default judgment against the defendant, appellant mining company, for goods, wares, and merchandise furnished appellant.
On March 7,1918, appellant gave notice of appeal, and filed a supersedeas and cost bond. Since that time appellant has done nothing towards having the record perfected and sent to this court, for which reason appellees have moved that the appeal be dismissed as for the want of prosecution and as frivolous, and that they be allowed 10 per cent damages as for a frivolous appeal. There is no resistance to this motion.
We are of the opinion that the appeal in this case was taken for delay, and that under paragraph 1272, Civil Code 1913, and the decisions of this court, appellees are entitled to damages in the sum of $51.33, being 10 per cent of the judgment.
It is therefore ordered that the said appeal be docketed in this court, and the same be dismissed.
It is further ordered that the sum of $51.33 be, and the same is hereby, awarded appellees as damages for a frivolous appeal, and that appellees recover their costs in this court.
FRANKLIN, C. J., and ROSS, J., concur.